Name: Commission Regulation (EEC) No 2121/87 of 17 July 1987 on arrangements for imports into France of certain textile products (category 16) originating in the Philippines
 Type: Regulation
 Subject Matter: Europe;  international trade;  Asia and Oceania;  trade
 Date Published: nan

 18 . 7 . 87 Official Journal of the European Communities No L 197/17 COMMISSION REGULATION (EEC) No 2121/87 of 17 July 1987 on arrangements for imports into France of certain textile products (category 16) originating in the Philippines whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into France of certain textile products (category 16) specified in the Annex hereto and originating in the Philippines have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86 on 23 June 1987 the Philippines was notified of a request for consul ­ tations ; whereas, pending a mutually satisfactory solution, the Commission has requested the Philippines for a provisional period of three months to limit exports to France of products falling within category 16 to 23 000 pieces with effect from the date of notification of the request for consultations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from the Philippines to the Community between 23 June 1987 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Whereas this quantitative limit should not prevent the importation of products covered by them shipped from the Philippines before the date of entry into force of this Regulation ; HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France of the category of products originating in the Philippines and specified in the Annex hereto shall be subject to the provisional quantitative limit set out in that Annex. Article 2 1 . Products as referred to in Article 1 shipped from the Philippines to France before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from the Philippines to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from the Philip ­ pines or after 23 June 1987 and released for free circula ­ tion shall be deducted from the quantitative limit laid down . This provisional limit shall not, however, prevent the importation of products covered by them but shipped from the Philippines before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply until 22 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1987. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 387, 31 . 12. 1986, p. 1 . No L 197/18 Official Journal of the European Communities 18 . 7. 87 ANNEX Cate ­ gory CCT heading No (1987) NIMEXE code (1987) Description Thirdcountry Units MemberStates Quantitative limit from 23 June to 22 September 1987 ( 1 ) (2) (3) (4) (5) (6) (7) (8) 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool , of cotton or of man-made fibres, excluding ski suits Philippines 1 000 pieces F 23